 Case 2:18-cv-14371-RLR Document 39 Entered on FLSD Docket 08/06/2019 Page 1 of 4

                                                                                          v/s'//f
                                                                                    FILED BY              D.C.
       RE:Berm an v GeneralM otors,LLC
       Case No.2:18-cv-14371
                                                                                          AkC 25 2218
                                                                                           ANGELA E.Noaue
                                                                                           cœ g: Q,:.nIA cm
                                                                                         s.D,OFFLA.-R RERCE

       To W hom ItM ay Concern,



              Attached to thisIetterisVIN # docum entation aswellasrepairdocumentation showing
       replaced m otordue to defect.Please Ietitbe known thatastheow nerofthe 2011GM C Equinox
       mentionedintheattacheddocumentation Iobjecttothemileagestipulationand feelthatmyclaim
       should also be included within the settlem ent.M y wifeand Iare the proud ow nersofa 2011 Equinox.
       W e have theoiIchanged ever3,000-5,000 m ilesatVal    volineand use synthetic oiIin the engine.There is
       no reasonthata Iessthan 8 yearold vehicle with approximately 170,000 highway m ilesshould have the
       issue ofa blown engine.Afterpurchasing thisvehicle 1have heard ofnum erousothersw ho have also
       Iosttheirengine due to the same issue.Please considerincluding the attached repairsin withthe total
       settlem ent.




       Thankyou,



 ? x-é
-.            ' '
  -
 ..zAndrew Je ings
   .
                                    j
       112 EstellCircle

       Portland TN,37148

       (615)957-5702
       drewiaclvni@ gmail.com
            Case 2:18-cv-14371-RLR Document
                                      Absolut39  Entered
                                              e Auto Repaion
                                                           r-FLSD
                                                              Tech NetDocket 08/06/2019 Page 2 of 4
                                                                                              INVOICE
                                      3650 Hwy.109 Nth.
                                      Lebanon,TN. 37087                                          4407
                                      Phone:615-453-8500 Fax:615-                             Org.Est.# 006235
                                      Havea bl
                                             essedday!W eappreciate yourbusiness!
  INVO ICE                                                                                                                                   oate:0& cr2n19
  jennings,Drew                                                                 2011Chevrolet Equinox LTZ -2.4L
                                                                                               -
                                                                                                                            ,   In-Line4 (146CI)VIN(C)
                                                                                Lic# :                                              OdometerIn : 171631
  Home 615-957-5702                                                             VIN # :ZCNALFECS 86409215
  PartDescrlption lNumber                          QW           Sale            LaborDescription
                                                                                                                                                              Ext
  engine Iong block                                1.00    3,721.18 3,721.1 CHANGE OILAND FILTER
                                                                                                                                                                     ..
       X                                                                     ENGINEASSEMBLY(COMPLETE)- Remove&                                       ,. 935.00
  anti
     freeze                                       2
                                                    . 00       18.19    36.3 Replace-II
                                                                                      YUrIe4,FW D -Elncludes:R&lSubframe.
      x                                                                      DOES NOT includewheelalignmentl-(lncludes:R&I                                    k
  OILFILTER                                       1.                         EngineAssembly.TransferFueland Eledrical
                                                    00          2.83     2.8 A sem bliesandEngine Mounts
      OF                                                                         ?                      .         Adjust(where
                                                                                ahplicabl
                                                                                        e):Fuelmixture
  ENGINE OIL                                      5.00          4.99    24.9 F INDOW REG ULATOR -Remove& Replace-
     OIL                                                                                                                                                   85.00
                                                                               ront,Regulatorand MotorAssy
 W INDOW/PREGULATOR 1PC
 DORMA                                            1.00       135.13    135.13 Frontbrake service                                                          110.50
            owerW indow Motorand                                              Reardiscbrake service
 RegulatorAssembly                                                                                                                                        110.50
      751,720
 SPARK PLUG 1EA ACDEL/Spark                       4.00        12.50     50.00
 Plug
      41-108
 Ultrastat180Deg1 EA M RUST /                     1.00        33.53     33.53
 Engine CoolantThermostat
      5461-180
 ExhaustManifoldKit-Includes                      1.00       182.70    182.7
 RequiredGasketsAndHardware                                       '
      6007431
 BrakeRotor& PadKit-Rear-SS-X                     1.00       170.
                                                                48     170.
                                                                          48
 oE ceramic
      aag,xssxa                                                                               / j.
                                                                                                 a cl# g,x- 1,> .
                                                                                                                !<
 B
 Cr
  ak
  er ePcads-Front,Premium-
   ami                                            1.00        52.68    52.
                                                                         68                     o                                                 T>
     558536X
 CoolantTemperature Sensor                        1.(%        24.46     4.
     Ts5732
   shop Supplies                                                       20.                                                      ç
                                                                                                              /




                                                                                                                                 %
                                                                                                $                          y.
                                                                                                   V
                                                                                                OurEmailAddress: ds@absol               uteautorepafrtn.com
Servi4zeAdvirsor:Steghens,David, Tech:STEPHENS.DAVîD DS'
                                                       ,Gr
                                                         oshox,Da.     Page 1of2               Copyright(c)2019MitchellRepairlnformationCompany,LtC invhrs9.15.176
             Case 2:18-cv-14371-RLR Document 39 Entered on FLSD Docket 08/06/2019 Page 3 of 4
                  . - . Insurance-.                                    POLIGY NUMBER: F5139501
                Al.ibertyM utualCom jrzny
                                                   SAFECO INSURANCE COM PANY OF ILLINOIS
                                                   AUTOM OBILE POLICY DECLARATIONS


                NAMED INSURED:                                                      POLICY GHANGE
                ANBREH JENNINGS
        =       JACLYN JENNINGS                                                       CHANGED EFFECTIVE: N0V. 12 2018
        Kœ
                ll2 ESTELL CIR                                                      POLICY PERIOD FROM : AUG. 5 2018
        Z       PORTLAND TN 37148-3600                                                                  TO: AUG . 5 2019
        +
        h                                                                           at12:01 A.M .standard tim e at
                                                                                    the address ofthe insured as
                                                                                    stated herein.

    c
     ! PA
        SO0H
           GRA
             E,
              Nn
               NTX
                 O:N
              TLAND        .
                            INSURANCE AGENCY INc
                           SK./
                                             TN 57148-:567
                                                                                    AGENT TELEPHONE:
                                                                                    (615) 325-3754


               RATE: DRIVERS                ANBREH JENNINGS, JACLYN JENNINGS
        o
               2Q- ll
                   -  tHEVROLET EQUINOX LTZ                   4 DOOR                           ID# 2CN:LFEC536409
                                                                                                                 215
    =          2015 CHEVROLET SILVERADO Kl500 LT 4 B00R PICK-UP                                I:# 1GC?KREH1
               LOSS PAYEE     HELLS FARGO                                                                   FZ335718

        >      Insuranee is afforded oply Tor the roverages for whieh lïmits of liabflit
               premium oharges are indxeated.                                                                        y or




              UNINSURED HOTORISTS:
               BOBILY INJURY                              4250,000       65 .20                                               69 . 40
                                                       Each Person                                    4250,000
                                                                                                   Each Person
V
=
                                                     Each Accxdent
                                                          450j,000                             Each âccxdent
                                                                                                    450j,000
                PROPERTY DAMAOE                      E     42j,000       20 .60
                                              Lesa $200
                                                      acD
                                                        heduclxble
                                                          Accajent                             E     $24,088                  25 .68
                                                                                     Less       ach &ccijent
                                                                                             4200 Deductable
              COKPREHENSIVE                      âctual Cash Vylue       78.90
                                              Leas $500 Deductable                       Aclual Caah Vplue                  111.6B
                                                                                     Less 4500 Deductable
              CQLLISIQN                          Actual Cash Vylue      200.60
                                 Less 4500 Deductxble                                    âclual Cash Vylue                  290.20
                                                                                     Leas 4500 Deductable
              AD9ITIQNAL CQVERAGES:
               Lnss BF B5E       425 Per Day'$750 Max                     6. 60     $25 Per Day#$750 :ax                        9.50
               ROABSIDE ASSIST                                            8* 00                                                 6 1c
                                                                                                                                   '
                                                                                                                     - - - - - -- - - -
                                                             TOTAL 4    715.00                              TOTAL $         861. 90

                                                                TQTAL EACH VEHICLE:                 2011 CHEV        $      715. 00
                                                                                                    2015 CHEV               861.90
              MRYYZVK MUZMXRY
               VEHICLE COVERAGES                                                                                          MRUKYYR
               MYSCOUMYS i 3iFEO0 SYFEYY REHARBS                           Y5u Saved $633.5Q                              4 Inclu-ed
                                                                                                                            1,576;90
              TnTAL 12 HONTH PREHIUH F0R ALL VEHICLSK                     ....... . . . . . . . . . . . . . . . . . . . . 4 1,576 .90
                                                  P 0 B0X 515097, L0S ANGFLES: CA 90051
              SA-1697/EP 9/90
              G15                                               page l o: 2                      BATE PREPARED: *ZM. 12 2018
Case 2:18-cv-14371-RLR Document 39 Entered on FLSD Docket 08/06/2019 Page 4 of 4




                                                                    %.?t1x% o
                                                                            xg
                                                                             o
                                                                  tl       .r..
                                                     o -*Akv'N y 4x.=*
                                                                     .!
                                                     v        IN11
                                                                   1
                                                                   %1   -
                                                                        yr
                                                                        >z
                                                                       1 c
                                                                     A1 L
                                                                           v
                                                                           j     .       .




                                                                        N1           $
                                                              11:
                                                                                              .




                                4h
                                 ,vO '
                                     .
                                     A%
                                X'
                                tî
                                     -.
                                 9l --
                                                     o
                                                     <
                                                     ''
                                                              K
                                                              D
                                                                No
                                ('I
                                                      %
                                                      x- -

                               .
                                ffl
                                         on t-- >
                                                     <'        ?jq fx
                                                               =
                           -
                          % 1*),         =, A o                    W
                           -<-) +
                                Q                @
                           Rr) y                      .-.      V Yoo
                              -t)
                          '-- -
                                                 -
                                                 .o
                                1 L
                               ..
                                                  < N
                           -7-) G î X                           --2' r
                                                               q.
                          '
                              jN         .       >    6            .,
                               =
                               V             N       +
                                   Q                          OH        %
                          %Q m.- . .
                                   %a '*D
                                   -
                                                               O
                                                                        o
                                                                        R
                                                               6e >
                           <L
                            = X
                              >                               <         +
                           -$L
                           to-               R
                                             U        --       %
                          '
                          -
                          ::::::
                          1    !!
                                1
                                .E
                                 5
                                 !
                                 E
                                 ë
                                 --.
                                   --.
                                     ,                    .
                               =           '
                                           -
                                           .'  -' .            $
                               =
                               . yx UX m1j;:j1r,,:2:;:2,,-
                                                 -            +
                                =                                                                 O Z
                                >'                                               %*
                                                                                 d                Y
                                                                                                  - m
                               =             +
                                             %                                       *
                                                                                             *<
                                                                                                    0
                                                                                                    r
                               =             J8                                              *D o
                                                                                                  & œ
                               =
                               V
                               =
                                .            t
                                             %
                                                                                                  (D

                               =
                                                                             c
                               '-                                            a           D
                                             >V
                                             '
                                                                             = X
                                                                                         &
                                             G                               = to
                                                                             N)-1
                                                                                         &
                                                                             = =
                                                                             (D w
                                                                             -4 œ        D
                                                                             œ               lo
